DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 6 is objected to because of the following informalities:  
As to claim 6, “coupled to the cylindrical body the first” in lines 7-8 appears grammatically incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7-13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “a distal end” in line 13 is unclear because line 9 was amended to introduce a distal end. The examiner will assume these are meant to refer to the same thing however the language should be clearer as to how many distal end(s) there are.
Claims 7-13 are rejected as they depend from claim 1.
Claim 9 recites “the proximal end” in line 2. This is unclear because it could be referring to the proximal end of the first skin-contacting element or the proximal end of the second skin-contacting element. The examiner will assume it refers to the proximal end of the first skin-contacting element however the language should be amended to be clearer.
Claim 10 recites “the proximal end” in line 2. This is unclear because it could be referring to the proximal end of the first skin-contacting element or the proximal end of the second skin-contacting element. The examiner will assume it refers to the proximal end of the second skin-contacting element however the language should be amended to be clearer.
Claim 16 recites “the proximal end” in line 2. This is unclear because it could be referring to the proximal end of the first skin-contacting element or the proximal end of the second skin-contacting element. The examiner will assume it refers to the proximal end of the first skin-contacting element however the language should be amended to be clearer.
Claim 17 recites “the proximal end” in line 2. This is unclear because it could be referring to the proximal end of the first skin-contacting element or the proximal end of the second skin-contacting element. The examiner will assume it refers to the proximal end of the second skin-contacting element however the language should be amended to be clearer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (DE 387465 C; the examiner has provided the original German document as well as a machine-translated pdf) in view of Cully (US 2015/0157787, cited previously).
As to claim 1, Rossi discloses a device (Figs. 1-4) for assisting a subcutaneous injection (para 0001 mentions injection into veins; however the device contains the following structure and would also be capable of being used for subcutaneous injections), the device comprising: a body (21) having an aperture extending therethrough (evident there is an aperture as needle of syringe 20 penetrates through 21); the body having a first side (left side of 21 as seen in Figs. 1, 2) and first and second skin-contacting elements (blades 22, 23) extending from the cylindrical body at a second side (right side of 21) thereof opposite the first side (see Figs. 1, 2); each of the first and second skin-contacting elements further comprising: a proximal end and a distal end opposite the proximal end, wherein the proximal end is coupled to the cylindrical body (proximal ends of 22, 23 coupled to 21), a spring element disposed at the proximal end (each of 22, 23 described as resilient, therefore the “spring element” being interpreted as an arbitrary proximal portion of 22 and 23 – see annotated Fig. 2 below), a gripping element (pads 28, 29) disposed at a distal end (Figs. 1, 2), an elongated element (screw 25) disposed between the spring element and the gripping element (Figs. 1, 2), and one or more texture elements (knurled surface of head of screw 24, or threading of screw itself) disposed on one or more surfaces of the elongated element (see Figs. 1, 2).

    PNG
    media_image1.png
    437
    554
    media_image1.png
    Greyscale

Rossi does not expressly recite that the body is cylindrical, or a flange extending from the cylindrical body at a first side thereof, the flange and the cylindrical body forming a funnel element for guiding a syringe.
Cully discloses a flange (labeled at 140 in Fig. 1A, 1B) extending from a cylindrical body (140 seen extending from a cylindrical portion in Fig. 1A) at a first side thereof (Fig. 1A), the flange and the cylindrical body forming a funnel element for guiding a syringe (see para 0037 – “flared segment 134 serves as a guide to "funnel" or direct a tip of a needle to needle bore 132”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Rossi such that the body is cylindrical and includes a flange at a first side thereof opposite the second side, the flange and the cylindrical body forming a funnel element for guiding a syringe based off the teachings of Cully. One would have been motivated to do so in order to help funnel the syringe through the bracket 21 of Rossi (see para 0037, Figs. 1A, 1B of Cully).

As to claim 2, Rossi discloses a device (Figs. 1-4) for assisting a subcutaneous injection (para 0001 mentions injection into veins; however the device contains the following structure and would also be capable of being used for subcutaneous injections), the device comprising: a body (21) having an aperture extending therethrough (evident there is an aperture as needle of syringe 20 penetrates through 21); and first and second skin-contacting elements (blades 22, 23) coupled to the cylindrical body (Figs. 1, 2); each of the first and second skin-contacting elements further comprising: a proximal end and a distal end opposite the proximal end, wherein the proximal end is coupled to the cylindrical body (proximal ends of 22, 23 coupled to 21), and one or more texture elements disposed on one or more surfaces (knurled surface of head 24 of screw 25, or threading of screw itself).
Rossi does not expressly recite that the body is cylindrical, or a flange extending from the cylindrical body at a first side thereof, the flange and the cylindrical body forming a funnel element for guiding a syringe.
Cully discloses a flange (labeled at 140 in Fig. 1A, 1B) extending from a cylindrical body (140 seen extending from a cylindrical portion in Fig. 1A) at a first side thereof (Fig. 1A), the flange and the cylindrical body forming a funnel element for guiding a syringe (see para 0037 – “flared segment 134 serves as a guide to "funnel" or direct a tip of a needle to needle bore 132”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Rossi such that the body is cylindrical and includes a flange at a first side thereof opposite the second side, the flange and the cylindrical body forming a funnel element for guiding a syringe based off the teachings of Cully. One would have been motivated to do so in order to help funnel the syringe through the bracket 21 of Rossi (see para 0037, Figs. 1A, 1B of Cully).

As to claim 3, Rossi in view of Cully teaches the device of claim 2 as described above. Rossi further discloses wherein each of the first and second skin-contacting elements further comprising: a spring element disposed at a proximal end and configured to couple with the body (each of 22, 23 described as resilient, therefore the “spring element” being interpreted as an arbitrary proximal portion of 22 and 23), and a gripping element (pads 28, 29) disposed at a distal end (Figs. 1, 2).
As to claim 4, Rossi in view of Cully teaches the device of claim 3 as described above. Rossi further discloses wherein each of the first and second skin-contacting elements further comprising: an elongated element (screw 25) disposed between the spring element and the gripping element (Figs. 1, 2).

As to claim 7, Rossi in view of Cully teaches the device of claim 1 as described above, and further wherein the first skin-contacting element is coupled to a portion of the cylindrical body opposite the second skin-contacting element (see Figs. 1, 2 of Rossi, blades 22, 23 on opposite sides of 21).
As to claim 8, Rossi in view of Cully teaches the device of claim 1 as described above, and further wherein the spring element of the first skin-contacting element is separate and distinct from the spring element of the second skin-contacting element (see Figs. 1, 2 of Rossi; blades 22, 23 are separate and distinct and therefore a proximal portion of each is also separate and distinct).
As to claim 9, Rossi in view of Cully teaches the device of claim 1 as described above, and further wherein the spring element of the first skin-contacting element is integrated with the proximal end (see annotated Fig. 2 above).
As to claim 10 Rossi in view of Cully teaches the device of claim 1 as described above, and further wherein the spring element of the second skin-contacting element is integrated with the proximal end (see annotated Fig. 2 above).
As to claim 11, Rossi in view of Cully teaches the device of claim 1 as described above, and further wherein the first skin-contacting element and the second skin-contacting element are each non-removably coupled to the cylindrical body (see Figs. 1-2 of Rossi, blades 22, 23 depicted as integral elements with 21).
As to claim 12, Rossi in view of Cully teaches the device of claim 1 as described above, and further wherein the first skin-contacting element and the second skin-contacting element are each coupled at a bottom surface of the cylindrical body (see Figs. 1, 2 of Rossi).
As to claim 13, Rossi in view of Cully teaches the device of claim 1 as described above, and further wherein each distal end of the first and second skin- contacting elements comprises a curved portion (see Figs. 1, 2; distal-most end of 22, 23 is curved).
As to claim 14, Rossi in view of Cully teaches the device of claim 2 as described above, and further wherein the first skin-contacting element is coupled to a portion of the cylindrical body opposite the second skin-contacting element (see Figs. 1, 2 of Rossi, blades 22, 23 on opposite sides of 21).
As to claim 15, Rossi in view of Cully teaches the device of claim 3 as described above, and further wherein the spring element of the first skin-contacting element is separate and distinct from the spring element of the second skin-contacting element (see Figs. 1, 2 of Rossi; blades 22, 23 are separate and distinct and therefore a proximal portion of each is also separate and distinct).
As to claim 16, Rossi in view of Cully teaches the device of claim 3 as described above, and further wherein the spring element of the first skin-contacting element is integrated with the proximal end (see annotated Fig. 2 above).
As to claim 17, Rossi in view of Cully teaches the device of claim 3 as described above, and further wherein the spring element of the second skin-contacting element is integrated with the proximal end (see annotated Fig. 2 above).
As to claim 18, Rossi in view of Cully teaches the device of claim 2 as described above, and further wherein the first skin-contacting element and the second skin-contacting element are each non-removably coupled to the cylindrical body (see Figs. 1-2 of Rossi, blades 22, 23 depicted as integral elements with 21).
As to claim 19, Rossi in view of Cully teaches the device of claim 2 as described above, and further wherein the first skin-contacting element and the second skin-contacting element are each coupled at a bottom surface of the cylindrical body (see Figs. 1, 2 of Rossi).
As to claim 20, Rossi in view of Cully teaches the device of claim 2 as described above, and further wherein each distal end of the first and second skin- contacting elements comprises a curved portion (see Figs. 1, 2; distal-most end of 22, 23 is curved).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Lyza, Jr. (US 5,976,112, hereafter 'Lyza'), and further in view of Cully.
As to claim 6, Rossi discloses a method for administering an injection, comprising: providing a device (Figs. 104) comprising: a body (21) having an aperture extending therethrough (evident there is an aperture as needle of syringe 20 penetrates through 21); the body having a first side (left side of 21 as seen in Figs. 1, 2) and first and second skin-contacting elements (blades 22, 23) extending from the body at a second side thereof opposite the first side (blades 22, 23 extend from right side of 21), the first and second skin-contacting elements each comprising a proximal end coupled to the cylindrical body (see Figs. 1-2) the first and second skin-contacting elements each further comprising one or more texturing elements disposed thereon (screw 25 being interpreted as part of the first and second skin-contacting elements; screw 25 depicted with a knurled head 24 and screw thread along the body of the screw, either of which being interpreted as texturing elements); gripping tissue of a patient at an injection site associated with the injection using the first and second skin-contacting elements of the device (para 0007 teaches how blades 22, 23 serve to fix the vein and the knob 17 to regulate the angle at which the syringe is to be set within respect to the axis of the vein); inserting a needle-containing end of a syringe system (20) through the funnel element toward the injection site (see Fig. 1, 2, para 0001-0004, 0007); and -3-App. No.: 16/714,024Filing Date: December 13, 2019delivering the injection using the syringe system (see para 0001-0004, 0007).
Rossi does not expressly recite that the method is for administering a subcutaneous injection and additionally gripping tissue of a patient at an injection site associated specifically with the subcutaneous injection, and delivering the subcutaneous injection. Lyza however discloses that syringes can be used for injecting fluids into different tissues, including venously and subcutaneously (see abstract and para beginning line 15 col. 1). It would have been obvious to one having ordinary skill in the art to use the device of Rossi for administering a subcutaneous injection and performing the steps of gripping tissue of a patient at an injection site associated specifically with the subcutaneous injection and delivering the subcutaneous injection using the syringe system. One would have been motivated to do so as it is known from Lyza that different types of injections can be given into different tissue areas including subcutaneously (abstract and para beginning line 15 col. 1 of Lzya).
Rossi/Lyza is silent to the body being cylindrical, and a flange extending from the cylindrical body at a first side thereof, the flange and the cylindrical body forming a funnel element for guiding a syringe. Cully discloses a flange (labeled at 140 in Fig. 1A, 1B) extending from a cylindrical body (140 seen extending from a cylindrical portion in Fig. 1A) at a first side thereof (Fig. 1A), the flange and the cylindrical body forming a funnel element for guiding a syringe (see para 0037 – “flared segment 134 serves as a guide to "funnel" or direct a tip of a needle to needle bore 132”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method of Rossi (as already modified by Lyza) such that the body is cylindrical and includes a flange at a first side thereof opposite the second side, the flange and the cylindrical body forming a funnel element for guiding a syringe based off the teachings of Cully. One would have been motivated to do so in order to help funnel the syringe through the bracket 21 of Rossi (see para 0037, Figs. 1A, 1B of Cully).

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being used in the current office action.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783